VAN BRUNT, P. J.
I concur in the conclusion arrived at by Hr. Justice PARKER; but it does not seem to me that the flagrant violation of duty by the notaries who took the acknowledgment to the powers of attorney offered in evidence in this case should pass without notice. In fact, they should be proceeded against criminally. Two powers of attorney were offered in evidence, claiming to have been executed on the 14th and the 20th of August, respectively, in which each notary certified that the person purporting to *433execute the power of attorney was personally known to such notary; and the evidence, as given by the notaries, shows that they had never seen such person prior to the time of the alleged acknowledgment, and that the only evidence of identity was an introduction by the prisoner, who, to at least one of the notaries, was not even personally known. It would appear from the record that it had been the habit of at least one of these notaries to certify to personal knowledge of the identity of a person executing a paper from an introduction at the time of execution. Such a practice is a clear violation of the provisions of statute, and renders the notary liable to prosecution. By 1 Rev. St. p. 758, § 9, it is provided that no acknowledgment of any conveyance having been executed shall be taken by any officer, unless the officer taking the same shall know or have satisfactory evidence that the person making such acknowledgment is the individual described in and who executed such conveyance. It is evident that the satisfactory evidence referred to in this section means legal evidence, namely, the testimony of witnesses sworn to the fact. Section 15 prescribes that every officer who shall take the acknowledgment or proof of any conveyance shall indorse a certificate thereof, signed by himself, on the conveyance, and in such certificate shall set forth the matters herein-before required to be done, known, or proved, on such acknowledgment or proof, together with the names of the witnesses examined before such officer, and their places of residence, and the substance of the evidence by them given. Thus it appears that the certificate, which the officer taking the acknowledgment must give, must not only state the fact of the acknowledgment, but, if the person was not personally known, that he took evidence in regard to his identity, and he must state the names of the witnesses and the substance of the evidence given, and certify that that was satisfactory proof to him.
But it may be said that there is no requirement that witnesses shall be examined in order to prove identity,—that all that the statute requires is that the officer shall have satisfactory evidence, and that that may not mean sworn evidence. It may be entirely safe to leave the decision of this question upon the statute itself. In a statute, evidence means legal evidence; and there is no proof by paroi which is legal evidence, unless sworn to by witnesses. If there were any doubt upon this proposition, it would be sufficient to refer to the decisions under section 12 of the same statute, which provides that the proof of the execution of any conveyance shall be made by a subscribing witness thereto, who shall state his own place of residence, and that he knew the person described in and who executed such conveyance, and such proof shall not be taken unless the officer is personally acquainted with such subscribing witness, or has satisfactory evidence that he is the same person who was a subscribing witness to such instrument. In the case of Tuttle v. People, 36 N. Y. 435, it is expressly held that the statute requires an oath of the truth of the facts essential to satisfy the officer taking the proof, and to justify a record of an instrument. *434The case cited was one where a party swore that he was present at the execution of the paper, when such was not, in fact, the case; and upon indictment he was convicted of perjury. In the case of Miller v. Link, 2 N. Y. 86, the same rule is laid down. It is said the acknowledgment of a deed must show that the party acknowledging the instrument was known or proved to the officer to be the party named in and who had executed the same. The rule in regard to a subscribing witness is also recognized in the case of Jacson v. Vickory, 1 Wend. 412. And in the case of Dibble v. Rogers, 13 Wend. 542, the necessity of incorporating in the certificate of the officer, where the identity of the person executing the instrument is proven, the evidence taken by him, is also expressly recog.nized. Many other cases might be cited establishing the proposition that mere personal introduction at the time of the execution of an instrument is not the evidence which the statute requires, and that it is a violation of duty upon the part of an officer, making himself liable to punishment, to take an acknowledgment under such circumstances. He must have evidence of identity, and incorporate such evidence in his certificate, if he desires to escape punishment for the violation of his duty.